El Juez Asociado Se. Hernández,
emitió la opinión del Tribunal.
El abogado Don Felipe Casaldúc Goieoechea, en escrito de treinta de Octubre último, ha solicitado de esta Corte Su-prema expida un auto de Mandamus condicional contra los Jueces que menciona, de las Juntas de Registro de los Pre-cintos números 43, 44, 45, 48 y 49 de Adjuntas, con el fin de que procedan á inscribir, en las respectivas listas electorales, los nombres de varios electores que enumera, y que fueron borrados de ellas en los días 18 y 19,' sin haberse llenado las formalidades prevenidas por la Ley, pues las declaraciones juradas no fueron hechas con separación, ni se firmaron ante los Jueces que debían suscribirlas, habiendo estampado éstos sus firmas en cada declaración de sus correspondientes Pre-cintos después de cerrados los colegios para las inscripcio-nes, y afirmado falsamente que habían sido suscritas y juradas ante ellos.
*438El peticionario comparece por su propio derecho y alega que es candidato por el Partido “Unión de Puerto Pico” para el cargo electivo de Juez Municipal de Ponce, en las elecciones que lian de tener lugar el día ocho de los corrien-tes, debiendo votar los electores de Ponce con los de Adjun-tas, y afectando por tanto á su derecho el que los electores de que hace mérito, excluidos contra ley, vuelvan á ser ins-critos, sin que fuera del recurso empleado exista otro ade-cuado y eficaz dentro del curso ordinario de la ley para con-seguir la reins (ftúpción.
Considerada la pretensión de Don Felipe Casalduc Goi-coechea, aparece de su simple lectura que el demandante no es parte beneficiada é interesada en el despacho del auto de Mandamus que solicita, pues nadie puede afirmar que los electores'-'cuyos nombres fueron borrados de las listas electo-rales respectivas, si fueran nuevamente incluidos en ellas, acudirían á las urnas á emitir sus sufragios el día ocho de los corrientes, y menos que en el caso de verificaiio hubieran de hacerlo á favor del candidato Don Felipe Casalduc para el cargo de Juez Municipal de Ponee. •
Que el que solicita la expedición de un auto de Mandamus debe ser parte beneficiada é interesada se desprende ■ clara: mente del texto de la Sección 3a. de la Ley de 12 de Marzo de 1903 estableciendo el auto de Mandamus, cuya Sección ter-mina así: “Podrá dictarse basado en los informes de la parte beneficiada é interesada.”
Prescindiendo de la mimsa Ley de Mandamus, la Ley de 12 de Febrero de 1902 para regular la inscripción dé electores, enmendada por la de 10 de Marzo último, otorga á los electores el derecho de gestionar personalmente su ins-cripción y de pedir su reinscripción cuando hubieren sido injustamente eliminados, y no autoriza que se ejercite tal derecho por personas que no sean los mismos interesados; de lo cual se deduce que si el Abogado Don Felipe Casalduc no pudo reclamar ante las Juntas respectivas el derecho de *439que fueron privados los electores á que se refiere, tampoco puede hoy ejercitar el recurso de un auto de Mandamtis para la reivindicación de ese mismo derecho.
Por las razones expuestas procede se desestime la expe-dición del auto de Mandamus que por propio derecho ha soli-citado el ahogado Don Felipe Casalduc Goicoechea.

Desestimada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, MacLeary y Wolf.